Exhibit 10.2

Execution Version

 

 

 

ELEVENTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated December 30, 2014

Among

RESOLUTE ENERGY CORPORATION,

as Borrower,

CERTAIN OF ITS SUBSIDIARIES,

as Guarantors,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

BANK OF MONTREAL,

as Syndication Agent,

BARCLAYS BANK PLC, CITIBANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC

and BMO CAPITAL MARKETS

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

THIS ELEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Eleventh Amendment”), dated as of December 30, 2014, is by and among Resolute
Energy Corporation, a Delaware corporation (the “Borrower”), certain of its
subsidiaries (collectively, the “Guarantors”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”) and the
lenders party hereto (the “Lenders”).

Recitals

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the other
lenders party thereto entered into that certain Second Amended and Restated
Credit Agreement, dated as of March 30, 2010 (as amended by the First Amendment
to Second Amended and Restated Credit Agreement dated April 18, 2011, the Second
Amendment to Second Amended and Restated Credit Agreement dated April 25, 2011,
the Third Amendment to Second Amended and Restated Credit Agreement dated as of
April 13, 2012, the Fourth Amendment to Second Amended and Restated Credit
Agreement dated as of December 7, 2012, the Fifth Amendment to Second Amended
and Restated Credit Agreement dated as of December 27, 2012, the Sixth Amendment
to Second Amended and Restated Credit Agreement dated as of March 22, 2013, the
Seventh Amendment to Second Amended and Restated Credit Agreement dated as of
April 15, 2013, the Eighth Amendment to Second Amended and Restated Credit
Agreement dated as of December 13, 2013, the Ninth Amendment to Second Amended
and Restated Credit Agreement dated as of March 7, 2014 and the Tenth Amendment
to Second Amended and Restated Credit Agreement dated as of March 14, 2014, and
as the same may be further amended, modified, supplemented or restated from time
to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

Each capitalized term used in this Eleventh Amendment and not defined herein
shall have the meaning assigned to such term in the Credit Agreement. Unless
otherwise indicated, all section references in this Eleventh Amendment refer to
sections of the Credit Agreement. As used in this Eleventh Amendment, the
following term has the meaning specified below:

“Amendment Transactions” means (i) the execution, delivery and performance of
the Eleventh Amendment and all other Loan Documents executed and delivered in
connection therewith and (ii) the execution, delivery and performance of the
Second Lien Loan Documents (as defined below).

 

1



--------------------------------------------------------------------------------

ARTICLE II

Amendments

As of the Eleventh Amendment Effective Date, the Credit Agreement is amended as
follows:

Section 2.01 Amendments to Section 1.02 of the Credit Agreement.

(a) Section 1.02 of the Credit Agreement is hereby amended by adding the
following new definitions in their proper alphabetical order:

“‘Additional Test Date’ has the meaning assigned to such term in
Section 9.01(f).”

“‘Adjusted PV10’ means, as of any date of determination, an amount equal to the
PV10 of the Oil and Gas Properties of the Borrower and the Guarantors as of the
most recent date for which a Reserve Report has been prepared and delivered to
the Administrative Agent, as such PV10 may have been thereafter adjusted to
reflect any Transfers and any acquisitions of Oil and Gas Properties and any
reserve additions relating to newly drilled wells that were not included (or
were incompletely included) in such Reserve Report.”

“‘Annual Budget’ means a budget for the applicable year in form and substance
acceptable to the Administrative Agent (such acceptance not to be unreasonably
withheld), that shall describe the anticipated capital, operating and restricted
payment expenditures (including dividends on equity issuances) of the Loan
Parties.”

“‘Anti-Terrorism Laws’ has the meaning assigned to such term in Section 7.24.”

“‘Cash Equivalents’ means:

(a) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

(b) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.

(c) demand deposits, and time deposits maturing within one year from the date of
creation thereof, with, or issued by any Lender or any office located in the
United States of any other bank or trust company which is organized under the
laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of at least A2 or P2, as such rating is set forth from time to time, by
S&P or Moody’s, respectively.

 

2



--------------------------------------------------------------------------------

(d) deposits in money market funds at least 95% of whose assets are cash and
Investments described in the preceding clauses (a), (b) and (c).”

“‘Current Rolling Hedge Period’ has the meaning assigned to such term in
Section 8.18.”

“‘Eleventh Amendment’ means that certain Eleventh Amendment to Second Amended
and Restated Credit Agreement, dated as of December 30, 2014, among the
Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto.”

“‘Eleventh Amendment Effective Date’ means the first Business Day on which all
of the conditions precedent set forth in Article III of the Eleventh Amendment
shall have been satisfied (or waived in accordance with Section 12.02).”

“‘FATCA’ means Sections 1471 through 1474 of the Code, as of the Eleventh
Amendment Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.”

“‘FCPA’ means the Foreign Corrupt Practices Act of 1977, as amended, and any
rules or regulations promulgated pursuant thereto.”

“‘Intercreditor Agreement’ means (a) with respect to the Second Lien Debt, that
certain Intercreditor Agreement by and among the Administrative Agent, the
Second Lien Agent, the Borrower and the Guarantors, as amended, supplemented,
amended and restated or otherwise modified in accordance with the terms thereof,
and (b) with respect to Permitted Refinancing Debt that is secured Debt, an
intercreditor agreement in form and substance acceptable to the Administrative
Agent in its sole discretion, as amended, supplemented, amended and restated or
otherwise modified in accordance with the terms thereof.”

“‘Lead Investor’ has the meaning given to such term in the Second Lien Credit
Agreement.

“‘Liquidate’ means, with respect to any Hedging Agreement, the sale, assignment,
novation, unwind or termination of all or any part of such Hedging Agreement;
provided that for purposes of this definition, a Hedging Agreement shall not be
deemed to have been Liquidated if, (a) such Hedging Agreement is novated from
the existing counterparty to an Approved Counterparty, with the Borrower or a
Restricted Subsidiary being the “remaining party” for purposes of such novation,
or (b) upon its termination, it is replaced, in a substantially contemporaneous
transaction, with one or more Hedging Agreements with approximately the same
mark-to-market value and without cash payments to the Borrower or any Restricted
Subsidiary in connection therewith. The terms “Liquidated” and “Liquidation”
have correlative meanings thereto.”

 

3



--------------------------------------------------------------------------------

“‘Liquidity and Compliance Requirements’ means at any time that (and the
Liquidity and Compliance Requirements are satisfied at any time when) all of the
following conditions exist after giving effect to any Borrowing Base reduction
that may be required at such time as a result of any Transfer, Liquidation,
Casualty Event, or other concurrent event:

(a) the outstanding Credit Exposures are less than or equal to the Borrowing
Base, and the net cash proceeds of any such Transfer, Liquidation, Casualty
Event or other concurrent event are not otherwise required by this Agreement to
be used to pay the Obligations;

(b) the sum of (i) the Loan Parties’ unrestricted cash and Cash Equivalents plus
the amount of the Borrowing Base minus (ii) the total Credit Exposures equals or
exceeds an amount (in this definition, the “liquidity amount”) equal to 25% of
the Borrowing Base, provided that in no event shall the liquidity amount be less
than $25,000,000 or more than $70,000,000;

(c) no Default or Event of Default exists; and

(d) the Loan Parties are in pro forma compliance with the financial covenants
set forth in Section 9.01, after giving effect to any payments made or to be
made at such time under this Agreement or the Second Lien Credit Agreement.

“‘Maximum First Lien Leverage Ratio’ has the meaning assigned to such term in
Section 9.01(b).”

“‘Mortgage Threshold’ means (a) prior to the Mortgage Threshold Date, 80%, and
(b) on and after the Mortgage Threshold Date, 90%.”

“‘Mortgage Threshold Date’ means the date that is 45 days after the Eleventh
Amendment Effective Date, as such date may be extended from time to time by the
Administrative Agent in its sole discretion.”

“‘NYMEX Pricing’ shall mean, as of any date of determination with respect to any
month (a) for crude oil, the closing settlement price for the Light, Sweet Crude
Oil futures contract for each month, and (b) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com, or any successor thereto (as such price may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).”

“‘OFAC’ means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.”

“‘Participant Register’ has the meaning assigned to such term in
Section 12.04(c).”

 

4



--------------------------------------------------------------------------------

“‘Permitted Refinancing Debt’ means Debt (for purposes of this definition, “new
Debt”) incurred by the Borrower pursuant to Permitted Refinancing Documents in
exchange for, or proceeds of which are used to refinance, the Second Lien Debt
in whole or in part (for purposes of this definition such refinanced Second Lien
Debt is called the “Refinanced Debt”); provided that (a) such new Debt is in an
aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and any accrued interest thereon and (ii) an amount necessary to
pay any fees, expenses, original issue discount, and premiums, related to such
exchange or refinancing; (b) such new Debt does not have any scheduled principal
amortization prior to the date which is 180 days after the Maturity Date as in
effect on the date such new Debt is incurred, other than regularly scheduled
amortization payments of a percentage consistent with that required for
amortization payments under the Refinanced Debt as in effect on the Eleventh
Amendment Effective Date; (c) such new Debt (i) does not mature sooner than the
date which is 180 days after the Maturity Date as in effect on the date such new
Debt is incurred and (ii) has an average life no shorter than the average life
of the Refinanced Debt; (d) such new Debt does not have any mandatory prepayment
or redemption provisions (other than change of control or asset sale tender
offer provisions substantially similar to those applicable to the Refinanced
Debt or otherwise customary in the market at the time of such exchange or
refinancing) which would require a mandatory prepayment or redemption in
priority of the Indebtedness (except to the extent permitted by
Section 9.21(a)); (e) such new Debt does not have a stated and a cash pay
interest rate in excess of the stated interest rate of the Refinanced Debt plus
2%; (f) the loan agreement or credit agreement and the other financing
documentation for such new Debt do not contain financial covenants, negative
covenants or defaults which, taken as a whole, are more onerous to the Borrower
and its Subsidiaries than those imposed by the Refinanced Debt; (g) no
Subsidiary or other Person shall guarantee or be required to guarantee such new
Debt unless such Subsidiary or other Person guarantees the Indebtedness pursuant
to the Guaranty and Collateral Agreement; (h) immediately after giving effect to
such new Debt, no Event of Default shall have occurred and be continuing; (i) if
such new Debt is subordinate in right of payment to the Indebtedness, such new
Debt shall be expressly subordinated to the payment in full of all of the
Indebtedness on terms and conditions reasonably satisfactory to the
Administrative Agent; (j) if such new Debt is secured, such new Debt shall be
subject to an Intercreditor Agreement; and (k) the financing documentation
entered into by the Borrower and its Subsidiaries shall constitute Permitted
Refinancing Documents.”

“‘Permitted Refinancing Documents’ means any loan agreement, credit agreement,
guaranties, mortgages, deeds of trust, security agreements, pledge agreements,
or similar financing documentation which replaces the Second Lien Credit
Agreement or the Second Lien Loan Documents, pursuant to which outstanding
Second Lien Debt is refinanced by the incurrence of Permitted

 

5



--------------------------------------------------------------------------------

Refinancing Debt; provided that, in the case of any Permitted Refinancing Debt
that is secured Debt, the loan agreement or credit agreement and other financing
documentation for such Permitted Refinancing Debt shall not contain financial
covenants, negative covenants or defaults other than financial covenants,
negative covenants and defaults which (a) taken as a whole, are not more onerous
to the Borrower and its Subsidiaries than those imposed by the Refinanced Debt
and (b) are otherwise not prohibited by the Intercreditor Agreement that is
applicable to, and in effect at the time of the incurrence of, such Permitted
Refinancing Debt.”

“‘Proved Developed Reserves Coverage Ratio’ means the ratio of (a) the Adjusted
PV10 for the Borrower and its Subsidiaries attributable to Proved Developed
Reserves to (b) Total Secured Debt.”

“‘Proved Reserves’ means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Reserves” means Proved Reserves which are
categorized as “Developed” in the Definitions. “Proved Developed Nonproducing
Reserves” means Proved Reserves which are categorized as both “Developed” and
“Nonproducing” in the Definitions, and “Proved Undeveloped Reserves” means
Proved Reserves which are categorized as “Undeveloped” in the Definitions.”

“‘Proved Reserves Coverage Ratio’ means the ratio of (a) the Adjusted PV10 for
the Borrower and its Subsidiaries to (b) Total Secured Debt.”

“‘PV10’ means, as of any date of determination for the Borrower and the
Guarantors, the present value of estimated future revenues less severance and ad
valorem taxes, operating, gathering and other expenses and capital expenditures
from the production of Proved Reserves from their Oil and Gas Properties,
calculated (a) using, to the extent of the notional volumes covered thereby, the
prices under Hedging Agreements with Approved Counterparties then in effect, and
otherwise using the five-year Strip Price on such date of determination, in each
case adjusted for any basis differential, quality and gravity, (b) using costs
as of the date of estimation without future escalation, without giving effect to
non-property related expenses such as general and administrative expenses, debt
service, future income tax expense and depreciation, depletion and amortization,
(c) discounted using an annual discount rate of 10%, and (d) to the extent not
otherwise specified in the preceding clauses of this sentence, using reasonable
economic assumptions consistent with such clauses.”

“‘Sanctioned Country’ means, at any time, a country or territory which itself is
the subject or target of any Sanctions.”

 

6



--------------------------------------------------------------------------------

“‘Sanctioned Person’ means (a) a Person named on (i) the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) any other Sanctions-related
list of designated Persons maintained by OFAC, the U.S. Department of the
Treasury, the U.S. Department of Commerce or the U.S. Department of State,
(b) an agency of the government of a Sanctioned Country, (c) an organization
controlled by a Sanctioned Country, or (d) a person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.”

“‘Sanctions’ means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. Department of the Treasury, the U.S.
Department of Commerce or the U.S. Department of State.”

“‘Second Lien Agent’ means Bank of Montreal.”

“‘Second Lien Credit Agreement’ means the Secured Term Loan Agreement, dated as
of December 30, 2014, among the Borrower, the Second Lien Agent and the lenders
party thereto, as amended, supplemented, amended and restated and otherwise
modified to the extent permitted by Section 9.21.”

“‘Second Lien Debt’ means all Debt of the Borrower outstanding under the Second
Lien Credit Agreement (including any Second Lien Incremental Loans).”

“‘Second Lien Incremental Loans’ means each incremental loan made under the
Second Lien Credit Agreement after the initial funding of Second Lien Debt on
the Eleventh Amendment Effective Date but on or prior to the date that is sixty
(60) days after the Eleventh Amendment Effective Date.”

“‘Second Lien Loan Documents’ means the Second Lien Credit Agreement and all
other Loan Documents (as defined in the Second Lien Credit Agreement).”

“‘Second Lien Termination’ means the indefeasible payment in full of the Second
Lien Debt and any Permitted Refinancing Debt.”

“‘Strip Price’ shall mean, at any time, (a) for the remainder of the current
calendar year, the average NYMEX Pricing for the remaining contracts in the
current calendar year, (b) for each of the succeeding four complete calendar
years, the average NYMEX Pricing for the twelve months in each such calendar
year, and (c) for the succeeding fifth complete calendar year, and for each
calendar year thereafter, the average NYMEX Pricing for the twelve months in
such fifth calendar year.”

 

7



--------------------------------------------------------------------------------

“‘Total Net Secured Leverage Ratio’ means as of any date of determination the
ratio of (a) Total Secured Debt minus the lesser of (i) $50,000,000 and
(ii) unrestricted and unencumbered cash and Cash Equivalents on the consolidated
balance sheet of the Borrower to (b) EBITDA.”

“‘Total Secured Debt’ means as of any date of determination the principal amount
of all Debt of the Borrower and its Consolidated Restricted Subsidiaries that is
outstanding and is allowed under Sections 9.02(a), (f)(ii) and (f)(iii).”

“‘U.S. Person’ means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“‘U.S. Tax Compliance Certificate’ has the meaning assigned to such term in
Section 5.03(e).”

(b) Section 1.02 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and inserting in Section 1.02 the
following definitions in lieu thereof:

“‘Agreement’ means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment, the Ninth Amendment, the Tenth Amendment and the Eleventh
Amendment, as the same may from time to time be amended, modified, supplemented
or restated.”

“‘Applicable Margin’ means, for any day, with respect to any ABR Loan or
Eurodollar Loan, the rate per annum set forth in the grid below based upon the
Conforming Tranche Utilization Percentage then in effect:

 

Conforming Tranche
Utilization Percentage

   < 25%     ³ 25%
but <
50%     ³ 50%
but <
75%     ³ 75%
but <
90%     ³ 90%  

Interest Margin for LIBOR Loans

     1.50 %      1.75 %      2.00 %      2.25 %      2.50 % 

Interest Margin for Base Rate Loans

     0.50 %      0.75 %      1.00 %      1.25 %      1.50 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Conforming Tranche Utilization Percentage is > 90%; provided further that
upon the Borrower’s delivery of such Reserve Report the Applicable Margin shall
revert to the Applicable Margin that would otherwise apply.”

 

8



--------------------------------------------------------------------------------

“‘Change in Control’ means (a) a majority of the board of directors of the
Borrower ceases to be composed of individuals (i) who were members of such board
on the Effective Date, (ii) whose election or nomination to such board was
approved by individuals referred to in clause (i) above constituting at the time
such election or nomination at least a majority of such board, or (iii) whose
election or nomination to such board was approved by individuals referred to in
clause (i) or (ii) above constituting at the time of such election or nomination
at least a majority of such board, (b) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of such plan) shall acquire beneficial ownership (within the
meaning of Rule 13d-3 and 13d-5 of the SEC under the Securities Exchange Act of
1934, as amended, and including holding proxies to vote for the election of
directors other than proxies held by the Borrower’s management or their
designees to be voted in favor of persons nominated by the Borrower’s board of
directors) of thirty-five percent (35%) or more of the outstanding voting
securities of the Borrower, measured by voting power (including both common
stock and any preferred stock or other equity securities entitling the holders
thereof to vote with the holders of common stock in the elections for directors
of the Borrower) or (c) all or substantially all of the assets of the Borrower
and its Restricted Subsidiaries are Transferred (it being understood and agreed
that a sale of the assets of Borrower and its Restricted Subsidiaries in the
Aneth Field shall not be considered a sale of substantially all of the assets of
the Borrower and its Restricted Subsidiaries).”

“‘Defaulting Lender’ means any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within two (2) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement,
(c) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three (3) Business
Days of the date when due, unless the subject of a good faith dispute, or
(d) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that the
Administrative Agent shall provide written notice to any Lender determined by
the Administrative Agent to

 

9



--------------------------------------------------------------------------------

be a Defaulting Lender hereunder (and shall provide a copy of such written
notice to the Borrower); provided further, that an Undisclosed Administration
shall not be deemed to be any of the events described in clause (d) above;
provided further, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. In the event that
the Administrative Agent, the Borrower, the Swingline Lender and the Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, such Lender shall cease to be
a Defaulting Lender.”

“‘Excluded Taxes’ means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of a Loan Party hereunder or under any other Loan Document,
(a) income or franchise taxes (however denominated) imposed on (or measured by)
its net income by the United States of America or such other jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which a Loan Party is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 5.04(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with or to provide
the forms contemplated in Section 5.03(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(c).”

“‘Loan Documents’ means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Resolute
Assignment and Assumption Agreement, the Fee Letters and the Intercreditor
Agreement.”

“‘Material Debt’ means (a) Second Lien Debt and (b) other Debt (other than the
Loans and Letters of Credit) or obligations in respect of one or more Hedging
Agreements, of any one or more of the Loan Parties in an aggregate principal
amount exceeding $5,000,000. For purposes of determining Material Debt, the
“principal amount” of the obligations of a Loan Party in respect of any Hedging
Agreement at any time shall be the aggregate amount (giving effect to any
netting agreements) that the Loan Party would be required to pay if such Hedging
Agreement were terminated at such time.”

 

10



--------------------------------------------------------------------------------

“‘Subordination Agreement’ means that certain Amended and Restated Subordination
Agreement, dated as of December 30, 2014, among the Administrative Agent (acting
on behalf of the Lenders), Resolute Aneth and NNOG in which NNOG subordinates
certain of its rights under the Cooperative Agreement to the rights of the
Lenders under the Loan Documents, as the same may, from time to time, be
amended, modified, supplemented or restated as permitted by the terms of this
Agreement.”

Section 2.02 Amendment to Section 3.02(d). Section 3.02(d) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(d) Post-Default Rate. Notwithstanding the foregoing, if (i) an Event of
Default specified in Section 10.01(a), 10.01(b), 10.01(h) or 10.01(i) has
occurred and is continuing, or (ii) the Majority Lenders so elect (or direct the
Administrative Agent to so elect) in connection with the occurrence and
continuance of any other Event of Default, then in each case all Indebtedness
outstanding shall bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2%) plus the rate otherwise applicable to such Loans
including the Applicable Margin applicable with respect to such Loans), but in
no event to exceed the Highest Lawful Rate.”

Section 2.03 Amendment to Section 5.03. Section 5.03 of the Credit Agreement is
hereby amended by:

(a) amending paragraph (c) thereof by inserting the words “jointly and
severally” immediately prior to the word “indemnify” where it appears therein;

(b) amending and restating paragraph (e) thereof in its entirety as follows:

“(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 5.03(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

11



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

12



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

13



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.”;

(c) amending and restating paragraph (f) thereof in its entirety as follows:

“(f) Tax Refunds. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.03 (including by the payment of
additional amounts pursuant to this Section 5.03), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.”; and

(d) adding the following paragraphs (g) and (h) to the end thereof:

“(g) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c)(iii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be

 

14



--------------------------------------------------------------------------------

conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).”

“(h) Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.”

Section 2.04 Amendment to Article VII. Article VII of the Credit Agreement is
hereby amended by adding the following Sections 7.24, 7.25 and 7.26 to the end
thereof:

“Section 7.24 Anti-Terrorism; Anti-Money Laundering; Anti-Corruption. No Loan
Party or Subsidiary or, to their knowledge, any of their Related Parties (i) is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.),
(ii) is in violation of (A) the Trading with the Enemy Act, (B) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V) or any enabling legislation or executive order
relating thereto or (C) the Patriot Act (collectively, the “Anti-Terrorism
Laws”) or (iii) is a Sanctioned Person. No part of the proceeds of any Loan or
Letter of Credit hereunder will be unlawfully used directly or indirectly (x) to
fund any operations in, finance any investments or activities in or make any
payments to a Sanctioned Person or a Sanctioned Country, or in any other manner
that will result in any violation by any Person (including any Lender, the
Arrangers, the Administrative Agent, any Issuing Bank or the Swingline Lender)
of any Anti-Terrorism Laws or (y) for the purpose of making any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA or any other applicable antibribery or
anti-corruption law.”

“Section 7.25 Foreign Corrupt Practices. No Loan Party or Subsidiary or, to
their knowledge, any of their Related Parties, is aware of or has taken any
action, directly or indirectly, that would result in a material violation by
such Persons of the FCPA or any other applicable anti-corruption law or
regulation, including without limitation, making use of the mails or any means
or instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and each Loan Party and
Subsidiary and, to its knowledge, each of its Related Parties, has conducted
their business in material compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, such continued material compliance therewith.

 

15



--------------------------------------------------------------------------------

“Section 7.26 Deposit and Securities Accounts. Except as set forth on Schedule
7.26 or as disclosed in writing to the Administrative Agent, which shall be a
supplement to Schedule 7.26, no Loan Party has any Deposit Accounts or
Securities Accounts (each, as defined in the Guaranty and Collateral
Agreement).”

Section 2.05 Amendment to Section 8.01. Section 8.01 of the Credit Agreement is
hereby amended by:

(a) amending and restating paragraph (k) thereof in its entirety as follows:

“(k) Notice of Sales of Oil and Gas Properties, Unwinds of Hedging Agreements.
In the event (i) any Loan Party intends to sell, transfer, assign or otherwise
dispose of any Borrowing Base Properties or any Equity Interests in any Loan
Party that owns Borrowing Base Properties (A) for consideration in excess of
$15,000,000 or (B) that would otherwise trigger an adjustment to the Borrowing
Base pursuant to Section 9.12, at least ten (10) days’ prior written notice of
such disposition, including the anticipated price thereof and the anticipated
date of closing, or (ii) any Loan Party Unwinds any Hedging Agreement (A) where
the net marked to market economic effect of such Hedging Agreement Restructuring
on the date thereof is negative (i.e. results in a reduction in the value of the
Borrower’s hedge book) in the amount of $1,000,000 or more or (B) that would
otherwise trigger an adjustment to the Borrowing Base pursuant to Section 9.19,
written notice of such Unwind no later than the day that the parties execute the
trade confirmation for such Unwind”;

(b) amending and restating paragraph (o) thereof in its entirety as follows:

“(o) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to any of the Second Lien Loan Documents, the
Permitted Refinancing Documents, or the Organizational Documents of any Loan
Party.”; and

(c) adding the following new paragraphs (q), (r) and (s) to the end thereof, and
adding the following final paragraph following new paragraph (s):

“(q) Permitted Refinancing Debt Incurrence. Written notice at least five
(5) Business Days prior to the incurrence of any Permitted Refinancing Debt,
together with the most recent drafts of each Permitted Refinancing Debt
Document, and prompt delivery to the Administrative Agent and the Lenders of
copies, certified by a Responsible Officer as true and complete, of each
Permitted Refinancing Debt Document following the incurrence of any Permitted
Refinancing Debt.”

 

16



--------------------------------------------------------------------------------

“(r) Notice of Liens. In the event that the Borrower or any Subsidiary intends
to grant any Lien on any Property to secure any Second Lien Debt or Permitted
Refinancing Debt, at least fifteen (15) days’ prior written notice thereof to
the Administrative Agent (or such shorter time as the Administrative Agent shall
determine in its sole discretion).”

“(s) Calculation of Adjusted PV. In connection with the delivery of each Reserve
Report, the Borrower shall deliver to the Administrative Agent and the Lenders a
certificate or report calculating the Adjusted PV10 for the period ending on the
“as of” date of such Reserve Report and showing in reasonable detail, each
component of the calculation in compliance with the requirements of the above
definitions of “PV10” and “Adjusted PV10”.”

“Documents of the Borrower required to be delivered pursuant to Section 8.01(a)
or (b) or of any Loan Party or Subsidiary required to be delivered pursuant to
Section 8.01 (h) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower, such Loan Party or such Subsidiary posts such documents or provides a
link thereto on its public website; or (ii) on which such documents are posted
on the Borrower’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial or
third-party website and whether or not sponsored by the Administrative Agent);
provided that: (A) the Borrower shall deliver paper copies of such documents to
the Administrative Agent or any Lender upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Borrower
shall notify the Administrative Agent and each Lender of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above and, in any event, shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.”

Section 2.06 Amendment to Section 8.02. Section 8.02 of the Credit Agreement is
hereby amended by deleting the word “and” at the end of paragraph (c) thereof,
replacing the period at the end of clause (d) with “; and”, and adding the
following new paragraph (e) to the end thereof:

“(e) any default or event of default under any Second Lien Loan Documents or any
Permitted Refinancing Documents.”

Section 2.07 Amendment to Section 8.12(c). Section 8.12(c) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(c) The delivery of each Reserve Report pursuant to this Section 8.12 shall be
deemed to constitute a representation and warranty by the Borrower on the date

 

17



--------------------------------------------------------------------------------

thereof that in all material respects: (i) the information contained in such
Reserve Report and any other information delivered in connection therewith is
based on information that was prepared in good faith based upon assumptions
believed to be reasonable at the time, (ii) with respect to each July 1 Reserve
Report, such Reserve Report has been prepared in accordance with the procedures
used in the immediately preceding Reserve Report (after taking into account any
required changes to such procedures), (iii) the Loan Parties own good and
defensible title to the proved producing Oil and Gas Properties and good title
to the other proved Oil and Gas Properties, in each case, evaluated in such
Reserve Report and such Properties are free of all Liens except for Liens
permitted by Section 9.03, and (iv) except as certified to the Administrative
Agent in writing, on a net basis there are no gas imbalances, take or pay or
other prepayments in excess of the volume specified in Section 7.19 with respect
to its proved Oil and Gas Properties evaluated in such Reserve Report which
would require any Loan Party to deliver Hydrocarbons either generally or
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor. If requested by the Administrative
Agent, with the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent and the Lenders a certificate from a Responsible
Officer certifying that to his knowledge, after reasonable inquiry, in all
material respects: (i) none of their proved Oil and Gas Properties have been
sold since the date of the last Borrowing Base determination except as set forth
on an exhibit to the certificate, which certificate shall list all proved Oil
and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (ii) attached to the certificate is a list of all
marketing agreements with a term of more than one month that have been entered
into subsequent to the later of the date hereof or the most recently delivered
Reserve Report which the Borrower could reasonably be expected to have been
obligated to list on Schedule 7.20 had such agreement been in effect on the date
hereof and (iii) attached thereto is a schedule of the proved Oil and Gas
Properties of each Loan Party evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating the percentage of the Borrowing Base that
the value of such Mortgaged Properties represent.”

Section 2.08 Amendment to Section 8.14(a). Section 8.14(a) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and information regarding current Mortgaged
Properties to ascertain whether the proved Oil and Gas Properties that
constitute Mortgaged Properties represent (i) one hundred percent (100%) of the
proved Oil and Gas Properties held by the Loan Parties in San Juan County, Utah
and (ii) in the aggregate, a percentage of the total value of the proved Oil and
Gas Properties evaluated in the most recently completed Reserve Report greater
than or equal to the Mortgage Threshold, after giving effect to exploration and
production activities, acquisitions, dispositions and production. In the event
that the proved Oil and Gas Properties that constitute Mortgaged Properties do
not represent (i) one hundred percent (100%) of the proved Oil and Gas
Properties

 

18



--------------------------------------------------------------------------------

held by the Loan Parties in San Juan County, Utah and (ii) in the aggregate, a
percentage of the total value of the proved Oil and Gas Properties evaluated in
the most recently completed Reserve Report greater than or equal to the Mortgage
Threshold, then each Loan Party shall grant to the Administrative Agent as
security for the Indebtedness a first-priority Lien interest (subject only to
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof, but subject to the provisos at the end of such definition)
on additional proved Oil and Gas Properties not already subject to a Lien of the
Security Instruments such that after giving effect thereto, the proved Oil and
Gas Properties that constitute Mortgaged Properties will represent (i) one
hundred percent (100%) of the proved Oil and Gas Properties held by the Loan
Parties in San Juan County, Utah and (ii) otherwise, a percentage of such total
value greater than or equal to the Mortgage Threshold. All such Liens will be
created and perfected by and in accordance with the provisions of mortgages,
deeds of trust, security agreements and financing statements or other Security
Instruments, all in form and substance satisfactory to the Administrative Agent
and in sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.”

Section 2.09 Amendment to Section 8.14(b). Section 8.14(b) of the Credit
Agreement is hereby amended by replacing the word “ and” at the end of clause
(B) thereof with a comma, re-lettering clause (C) thereof as clause (D), and
inserting the following new clause (C) immediately following clause (B) thereof:

“(C) unless Second Lien Termination shall have occurred, confirm that it is a
“Grantor” under the Intercreditor Agreement by executing and delivering a
Joinder Agreement (as defined in the Intercreditor Agreement) thereto, in form
and substance satisfactory to the Administrative Agent, and”

Section 2.10 Amendment to Section 8.14. Section 8.14 of the Credit Agreement is
hereby amended by adding the following paragraphs (d) and (e) to the end
thereof:

“(d) The Borrower agrees that it will not, and will not permit any Guarantor to,
grant a Lien on any Property to secure the Second Lien Debt without
contemporaneously granting to the Administrative Agent, as security for the
Indebtedness, a perfected Lien (with priority subject only to Liens permitted by
the terms of by Section 9.03 or operation of law to have priority) on the same
Property pursuant to Security Instruments in substantially the same form or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent. In connection therewith, the Borrower shall, and shall cause each
Guarantor to execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.”

“(e) The Borrower will cause any Person guaranteeing the Second Lien Debt to
contemporaneously become a Guarantor hereunder in accordance with
Section 8.14(b).”

 

19



--------------------------------------------------------------------------------

Section 2.11 Amendment to Section 8.18. Section 8.18 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Section 8.18 Hedging Agreements. Together with each Reserve Report required to
be delivered under Section 8.12(a) prior to the occurrence of Second Lien
Termination, the Borrower shall also deliver a certificate executed by a
Responsible Officer certifying (with calculations in detail reasonably
acceptable to the Administrative Agent) that the Borrower, or one or more of its
Restricted Subsidiaries, have entered into and are maintaining one or more
Hedging Agreements in respect of commodities, each with an Approved
Counterparty, for notional volumes aggregating at least seventy percent
(70.0%) of the reasonably anticipated projected Hydrocarbon production for the
then Current Rolling Hedge Period, taken as a whole, from the Borrower and its
Restricted Subsidiaries’ total Proved Developed Producing Reserves. As used
herein, “Current Rolling Hedge Period” means, following the delivery of the then
most recent Reserve Report under Section 8.12(a), the period beginning on the
most recently occurring January 1 or July 1 and ending two years thereafter. For
example, following delivery of the Reserve Report prepared as of January 1,
2015, the Current Rolling Hedge Period will be the period beginning on
January 1, 2015 and ending on and including December 31, 2016, and following the
delivery of the Reserve Report prepared as of July 1, 2015, the Current Rolling
Hedge Period will be the period beginning on July 1, 2015 and ending on and
including June 30, 2017.”

Section 2.12 Amendment to Article VIII. Article VIII of the Credit Agreement is
hereby amended by adding the following Section 8.19 to the end thereof:

“Section 8.19 Annual Budget. Prior to the occurrence of Second Lien Termination,
the Loan Parties shall submit an Annual Budget to the Administrative Agent no
later than thirty days prior to the start of each fiscal year, provided that the
Annual Budget for fiscal year 2015 shall be delivered and accepted by the
Administrative Agent (such acceptance not to be unreasonably withheld, provided
that the Administrative Agent shall have at least 15 days to review any proposed
Annual Budget before determining whether to accept such Annual Budget) no later
than February 15, 2015, and shall not make any expenditure that deviates 15% or
more from the amount set forth in the approved Annual Budget without the written
consent of the Administrative Agent.”

Section 2.13 Amendment to Section 9.01. Section 9.01 of the Credit Agreement is
hereby amended by:

(a) amending and restating each of paragraph (b) and paragraph (c) thereof in
their entirety as follows :

“(b) Maximum First Lien Leverage Ratio. The Loan Parties will not, as of the
last day of any fiscal quarter for which financial statements have been provided
pursuant to Section 8.01(a) or (b), permit the ratio of (i) the total Funded
Debt included in the Credit Exposures as of such date to (ii) EBITDA of the
Borrower

 

20



--------------------------------------------------------------------------------

and its Consolidated Restricted Subsidiaries for the four (4) quarter period
ending on such date (or for such other period and subject to such other manner
of calculation as is provided in the definition of EBITDA) to be greater than
2.25 to 1.00 (the “Maximum First Lien Leverage Ratio”; provided that to the
extent that Second Lien Incremental Loans are borrowed under the Second Lien
Credit Agreement, the Maximum First Lien Leverage Ratio shall be reduced as
follows:

(i) on the first day that the aggregate outstanding principal balance of the
Second Lien Debt equals or exceeds $200,000,000, the Maximum First Lien Leverage
Ratio will become 2.0 to 1.0;

(ii) on the first day that the aggregate outstanding principal balance of the
Second Lien Debt equals or exceeds $250,000,000, the Maximum First Lien Leverage
Ratio will become 1.75 to 1.0;

(iii) on the first day that the aggregate outstanding principal balance of the
Second Lien Debt equals or exceeds $300,000,000, the Maximum First Lien Leverage
Ratio will become 1.5 to 1.0; and

(iv) on the first day of each additional increase in the aggregate outstanding
principal balance of the Second Lien Debt by $50,000,000, the Maximum First Lien
Leverage Ratio will be reduced by an additional .25.”

“(c) Proved Reserves Coverage Ratio. Prior to the occurrence of Second Lien
Termination, the Loan Parties will not, as of the last day of any fiscal quarter
permit the Proved Reserves Coverage Ratio to be less than (i) 1.1 to 1.0 for the
fiscal quarters ending December 31, 2014 and March 31, 2015, (ii) 1.25 to 1.0
for the fiscal quarters ending June 30, 2015 and September 30, 2015, and
(iii) 1.5 to 1.0 for any fiscal quarter ending on or after December 31, 2015.”;
and

(b) adding the following new paragraphs (d), (e) and (f) to the end thereof:

“(d) Proved Developed Reserves Coverage Ratio. Prior to the occurrence of Second
Lien Termination, the Loan Parties will not, as of the last day of any fiscal
quarter, beginning with the fiscal quarter ending December 31, 2014, permit the
Proved Developed Reserves Coverage Ratio to be less than 1.0 to 1.0.”

“(e) Total Net Secured Leverage Ratio. Prior to the occurrence of Second Lien
Termination, the Loan Parties will not, as of the last day of any fiscal
quarter, beginning with the fiscal quarter ending December 31, 2014, permit the
Total Net Secured Leverage Ratio to be greater than 3.50 to 1.00.”

“(f) Additional Test Dates. Prior to the occurrence of Second Lien Termination,
the Lead Investor may elect once each calendar year, by notice to the Borrower
as provided in the Second Lien Credit Agreement, to test the ratios referred to
in Sections 9.01(c) and (d) hereof on the date specified by the Lead Investor
(such date, an “Additional Test Date”). Upon receipt of any such notice by the
Borrower, the Borrower shall deliver a copy thereof to the Administrative

 

21



--------------------------------------------------------------------------------

Agent. In addition, the Borrower shall thereafter deliver to the Administrative
Agent and the Lenders (i) a Reserve Report audited by an Approved Petroleum
Engineer with an “as of” date as required by the Lead Investor and (ii) a
certificate or report calculating the Adjusted PV10 for the period ending on
such “as of” date and showing in reasonable detail, each component of the
calculation in compliance with the requirements of the above definitions of
“PV10” and “Adjusted PV10”, each to be delivered no later than sixty days
following the receipt of such request from the Lead Investor. The Loan Parties
will not, as of any such Additional Test Date, permit the Proved Reserves
Coverage Ratio to be less than (i) 1.1 to 1.0 for any Additional Test Date
occurring during the period from January 1, 2015 to and including June 29, 2015,
(ii) 1.25 to 1.0 for any Additional Test Date occurring during the period from
July 1, 2015 to and including December 30, 2015, and (iii) 1.5 to 1.0 for any
Additional Test Date occurring on or after December 31, 2015. In addition, the
Loan Parties will not, as of any Additional Test Date on or after December 31,
2014, permit the Proved Developed Reserves Coverage Ratio to be less than 1.0 to
1.0.”

Section 2.14 Amendment to Section 9.02(f). Section 9.02(f) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

  “(f) (i) Unsecured Debt with a maturity date that is at least six (6) months
after the Maturity Date (or, if entered into on or after the Eleventh Amendment
Effective Date and prior to Second Lien Termination, six (6) months after
November 1, 2019); provided that (A) to the extent that the net cash proceeds of
such unsecured Debt are not used to prepay the Loans pursuant to
Section 3.04(c)(iv), for each $1.00 of such unsecured Debt over $400,000,000
incurred by the Loan Parties in the aggregate, the Borrowing Base (and, prior to
the Non-Conforming Tranche Termination Date, the Conforming Tranche) shall be
reduced, effective immediately upon the incurrence of such unsecured Debt, by
$0.25 and any mandatory prepayments required by Section 3.04(c)(iii) shall be
made concurrently therewith, and (B) at the time of issuance or incurrence of
any such unsecured Debt that is issued or incurred on or after the Eleventh
Amendment Effective Date and prior to Second Lien Termination, the aggregate
consolidated principal amount of all Debt of the Borrower and its Subsidiaries
then outstanding, whether secured or unsecured, that constitutes Indebtedness
under the Loan Documents or other Debt allowed under this subsection (f),
including such unsecured Debt, does not exceed $900,000,000;

 

     (ii) Second Lien Debt incurred on the Eleventh Amendment Effective Date and
guaranties thereof in an aggregate principal amount not to exceed $150,000,000
at any time outstanding and Permitted Refinancing Debt in respect of such Second
Lien Debt and guaranties thereof; provided, that such Second Lien Debt
(including any guaranties thereof) and Permitted Refinancing Debt shall at all
times be subject to the Intercreditor Agreement; and

 

22



--------------------------------------------------------------------------------

     (iii) Second Lien Incremental Loans and guaranties thereof in an aggregate
principal amount not to exceed $200,000,000 at any time outstanding and
Permitted Refinancing Debt in respect of such Second Lien Incremental Loans and
guaranties thereof; provided, that (A) such Second Lien Incremental Loans
(including any guaranties thereof) and Permitted Refinancing Debt shall at all
times be subject to the Intercreditor Agreement, (B) the Borrowing Base (and,
prior to the Non-Conforming Tranche Termination Date, the Conforming Tranche)
shall be reduced, effective immediately upon the incurrence of such Second Lien
Incremental Loans, by an amount equal to 90% of the principal amount of such
Second Lien Incremental Loans, and (C) any mandatory prepayments required by
Section 3.04(c)(iii) shall be made concurrently therewith.”

Section 2.15 Amendment to Section 9.02. Section 9.02 of the Credit Agreement is
hereby amended by adding the following paragraph to the end thereof:

“Notwithstanding the foregoing, under no circumstances shall the Total Secured
Debt of the Loan Parties exceed $500,000,000 prior to Second Lien Termination.
It being understood and agreed that the limitation in this paragraph does not
permit the incurrence of any Debt other than that permitted by the foregoing
clauses (a) through (h) of Section 9.02.”

Section 2.16 Amendment to Section 9.03. Section 9.03 of the Credit Agreement is
hereby amended adding the following paragraph (f) to the end thereof:

“(f) As long as such Liens are subject to and permitted by the Intercreditor
Agreement, Liens securing Debt permitted by Sections 9.02(f)(ii) and
9.02(f)(iii).”

Section 2.17 Amendment to Section 9.04. Section 9.04 of the Credit Agreement is
hereby amended by:

(a) amending and restating paragraph (b) thereof in its entirety as follows:

“(b) Reserved.”; and

(b) amending and restating paragraph (c) thereof in its entirety as follows:

“(c) the Borrower may make other Restricted Payments not to exceed $5,000,000 in
the aggregate during any fiscal year; provided that the Restricted Payments
permitted under clause (c) may not be made (i) upon the occurrence and during
the continuance of any Event of Default or (ii) when the Borrowing Base
Utilization Percentage exceeds ninety percent (90%); provided further that the
aggregate amount of Restricted Payments made pursuant to this Section 9.04(c)
from the Eleventh Amendment Effective Date until Second Lien Termination shall
not exceed $20,000,000.”

 

23



--------------------------------------------------------------------------------

Section 2.18 Amendment to Section 9.05(i). Section 9.05(i) of the Credit
Agreement is hereby amended by inserting the following language immediately
before the period at the end thereof:

“, so long as, in each case until the occurrence of Second Lien Termination, the
Borrower and its Restricted Subsidiaries are in compliance with the financial
covenants set forth in Section 9.01 both before and after giving effect to such
Investment”.

Section 2.19 Amendment to Section 9.08. Section 9.08 of the Credit Agreement is
hereby amended by deleting the words “Section 7.22” where they appear therein
and replacing them with the words “Sections 7.22 and 7.24”.

Section 2.20 Amendment to Section 9.12. Section 9.12 of the Credit Agreement is
hereby amended by:

(a) amending and restating paragraph (c)(i) thereof in its entirety as follows:

“(i) ninety percent (90%) of the consideration (determined after excluding
assumption of liabilities but without duplication of any reduction in the cash
consideration received by the Borrower or its Restricted Subsidiaries on account
of such assumption of liabilities) received in respect of such Transfer shall be
cash, Cash Equivalents or Oil and Gas Properties; provided in addition that
until Second Lien Termination not less than seventy-five percent (75%) of the
consideration received in respect of such Transfer (determined after excluding
assumption of liabilities but without duplication of any reduction in the cash
consideration received by the Borrower or its Restricted Subsidiaries on account
of such assumption of liabilities) shall be cash or Cash Equivalents,”

(b) amending and restating the last paragraph thereof in its entirety as
follows:

“The Administrative Agent will, upon request and at the expense of the Borrower,
release its Liens on (x) any Borrowing Base Property (and release any
transferred Guarantor from the Guaranty and Collateral Agreement) permitted to
be sold or otherwise transferred under this Section 9.12, or (y) any other
Collateral not subject to this Section 9.12 upon the sale or transfer thereof,
in each case effective as of the time of the sale or transfer thereof; provided
that in each case, the Administrative Agent may request and be entitled to rely
on a certificate of a Responsible Officer of the Borrower certifying that such
sale or transfer is permitted by this Agreement. Casualty Events shall not be
considered Transfers restricted by or subject to this Section 9.12.”

Section 2.21 Amendment to Section 9.16. Section 9.16 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Section 9.16 Payments of Senior Notes. Until the occurrence of Second Lien
Termination, the Borrower will not, and will not permit any Restricted
Subsidiary to, call, make or offer to make any voluntary Redemption or otherwise
voluntarily Redeem in any manner whatsoever (whether in whole or in part) any
principal of any Debt permitted under Section 9.02(f)(i).”

 

24



--------------------------------------------------------------------------------

Section 2.22 Amendment to Section 9.17. Section 9.17 of the Credit Agreement is
hereby amended adding the following clause (e) to the end thereof:

“or (e) the obligations of the Borrower under the Second Lien Loan Documents to
give notice of any Lien granted on Property under the Loan Documents and to
grant a Lien on the same Property pursuant to the Second Lien Loan Documents.”

Section 2.23 Amendment to Section 9.19. The last paragraph of Section 9.19 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“In no event shall any Hedging Agreement to which the Borrower or any of its
Restricted Subsidiaries is a party contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post cash or other
collateral or margin (except for Letters of Credit not exceeding $2,500,000 in
the aggregate at any time and collateral subject to Liens allowed under
Section 9.03(d)), other than pursuant to the Security Instruments for the
benefit of the Secured Hedging Providers, to secure their obligations under such
Hedging Agreement or to cover market exposures. The Loan Parties will not
unwind, sell, terminate, restructure, modify or otherwise affect (“Unwind”) any
Hedging Agreement in respect of commodities that was in effect at the time of
the most recent Borrowing Base determination (the “Borrowing Base Hedging
Contracts”) where the net marked to market economic effect of such Hedging
Agreement Restructuring on the date thereof is negative (which, if such Hedging
Agreement Restructuring is settled for cash only, shall equal the net amount of
cash such Loan Parties receive), unless (a) such net marked to market economic
effect of such Hedging Agreement Restructuring on the date thereof, when
combined with the net marked to market economic effect of all other Hedging
Agreement Restructurings consummated during the period since the last
Redetermination Date, is less than or equal to five percent (5%) of the value of
the Borrowing Base then in effect, or (b) if such net marked to market economic
effect of such Hedging Agreement Restructuring on the date thereof, when
combined with the net marked to market economic effect of all other Hedging
Agreement Restructurings consummated during the period since the last
Redetermination Date, is greater than five percent (5%) of the Borrowing Base
then in effect, the Borrowing Base (and, prior to the Non-Conforming Tranche
Termination Date, the Conforming Tranche) shall be reduced effective immediately
upon such Hedging Agreement Restructuring by an amount equal to the portion of
the Borrowing Base attributable to such net economic effect of the Hedging
Agreement Restructuring (based on the economic assumptions consistent with the
Administrative Agent’s lending requirements at that time), and any mandatory
prepayments required by Section 3.04(c)(iii) shall be made no later than one
Business Day after the later of (x) the date notice of such Unwind is required
to be given by the Borrower under Section 8.01(k) and (y) the date the Borrower
receives written notice from the Administrative Agent of the amount of such
Borrowing Base reduction.”

 

25



--------------------------------------------------------------------------------

Section 2.24 Amendment to Article IX. Article IX of the Credit Agreement is
hereby amended by adding the following Sections 9.21 and 9.22 to the end
thereof:

“Section 9.21 Second Lien Debt.

(a) No Loan Party shall call, make or offer to make, or caused to be called,
made or offered, any Redemption in respect of, or otherwise Redeem, Second Lien
Debt or Permitted Refinancing Debt, except, so long as no Default or Event of
Default exists immediately prior to or after giving effect thereto:

(i) regularly scheduled amortization payments as set forth in the Second Lien
Credit Agreement as in effect on the Eleventh Amendment Effective Date;

(ii) prepayments of Second Lien Debt with the proceeds of Permitted Refinancing
Debt; and

(iii) prepayments of Second Lien Debt or Permitted Refinancing Debt (including
any premiums and MOIC Amount (as defined in the Second Lien Credit Agreement))
with the net cash proceeds of any Transfer permitted by Section 9.12 (other than
an Excluded Transfer (as defined in the Second Lien Credit Agreement)), any
Liquidation of a Hedging Agreement permitted by Sections 8.18 and 9.19 or any
Casualty Event or with the net cash proceeds from the sale or issuance of Equity
Interests in the Borrower (other than Disqualified Capital Stock), in each case
described in this subsection (iii) only to the extent that:

(A) immediately after giving effect to such prepayment (including any such
premiums and MOIC Amount) pursuant to this clause (iii), the Liquidity and
Compliance Requirements will be satisfied: and

(B)(1) the Borrower has provided (x) written notice by facsimile or email to the
Administrative Agent not later than 12:00 noon, New York, New York time, four
(4) Business Days before the date of any such prepayment, specifying the
Borrower’s calculations of (i) the amount of such net cash proceeds required or
desired to be prepaid under the Second Lien Credit Agreement, (ii) the amount of
such net cash proceeds required to be prepaid under this Agreement (after giving
effect to any Borrowing Base reduction required by Section 9.12 or Section 9.19
or otherwise as a result of such Transfer, Liquidation, Casualty Event, sale or
issuance), and (iii) the amount of such net cash proceeds required to be
retained by the Borrower and the pro forma financial covenant calculations

 

26



--------------------------------------------------------------------------------

required to be complied with by the Borrower in order to satisfy the Liquidity
and Compliance Requirements, and certifying that such prepayment is permitted by
Section 9.21(a), and (y) substantially similar written notice to the Second Lien
Administrative Agent as required by the Second Credit Agreement, and (2) none of
the Administrative Agent, the Second Lien Administrative Agent or the Lead
Investor has provided notice to the Borrower within three (3) Business Days
after receipt of such calculations from the Borrower, specifying in such notice
an apparent mistake in or omission from the Borrower’s calculations; provided
that if the Administrative Agent, the Second Lien Administrative Agent or the
Lead Investor provides such a notice objecting to the Borrower’s calculations,
the Administrative Agent, the Lead Investor and the Borrower will consult
diligently with each other to resolve such apparent mistake or omission, and the
Borrower’s obligation to make such payments will be suspended (but for no longer
than ten (10) Business Days) until they have together finalized such
calculations.

(b) Neither the Loan Parties nor any of their respective Subsidiaries shall
grant a Lien in favor of the Second Lien Agent or otherwise securing the Second
Lien Debt or any Permitted Refinancing Debt on any of its assets if those same
assets are not subject to, and do not become subject to, a Lien securing the
Indebtedness pursuant to the Security Instruments.

(c) No Loan Party shall permit any of its Subsidiaries to be a guarantor of the
Second Lien Debt or any Permitted Refinancing Debt if such Subsidiary (i) is not
a party to, and does not become a party to, the Guaranty and Collateral
Agreement and (ii) has not taken such other actions required by Section 8.14(b).

(d) No Loan Party shall amend, modify, waive or otherwise change, consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Second Lien Credit Agreement, any other Second Lien Loan Document,
any Permitted Refinancing Debt that is secured Debt or any Permitted Refinancing
Documents related thereto, except in accordance with the terms of the
Intercreditor Agreement.

(e) In the case of Permitted Refinancing Debt that is unsecured Debt or any
Permitted Refinancing Documents related thereto, no Loan Party shall amend,
modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any such Permitted
Refinancing Debt or any Permitted Refinancing Document related thereto if the
effect thereof would be to shorten its maturity or average life or increase the
amount of any payment of principal thereof or increase the rate or shorten any
period for payment of interest thereon; provided that the foregoing shall not

 

27



--------------------------------------------------------------------------------

prohibit the execution of supplemental indentures to add guarantors if required
by the terms of the Permitted Refinancing Documents to the extent that each such
Person becomes a party to the Guaranty and Collateral Agreement and takes such
other actions required by Section 8.14(b).”

Section 2.25 Amendment to Section 10.01(d). Section 10.01(d) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(d) Any Loan Party or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.01 (prior to
Second Lien Termination) or Section 8.01(i) or (m)(i) (after Second Lien
Termination), Section 8.02, Section 8.03, Section 8.12, Section 8.13,
Section 8.14, Section 8.15, Section 8.16, Section 8.19, or in ARTICLE IX.”

Section 2.26 Amendment to Section 10.01. Section 10.01 of the Credit Agreement
is hereby amended adding the following paragraphs (o) and (p) to the end
thereof:

“(o) The Intercreditor Agreement shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against any
party thereto (or against any Person on whose behalf any such party makes any
covenants or agreements therein), or otherwise not be effective to create the
rights and obligations purported to be created thereunder, in each case, prior
to Second Lien Termination.”

“(p) Any Event of Default (as defined in the Second Lien Credit Agreement) shall
occur.”

Section 2.27 Amendment to Section 11.06. Section 11.06 of the Credit Agreement
is hereby amended by add the following language to the end thereof:

“If a Lender ceases to be an Agent pursuant to this Section 11.06, such Lender
shall automatically cease to be a Swingline Lender and an Issuing Bank, as
applicable, unless such Lender agrees otherwise.”

Section 2.28 Amendment to Section 11.09. Section 11.09 of the Credit Agreement
is hereby amended by amending and restating the first sentence thereof in its
entirety as follows:

“Each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
release any Collateral that the Administrative Agent is permitted or required to
release pursuant to Section 9.12 or that is otherwise permitted to be sold or
released pursuant to the terms of the Loan Documents, to confirm that expired
leases and plugged and abandoned wells are no longer Collateral, and to release
from the Guaranty and Collateral Agreements any Guarantor that is permitted to
be sold or disposed of, or converted into an Unrestricted Subsidiary, pursuant
to the terms of the Loan Documents.”

 

28



--------------------------------------------------------------------------------

Section 2.29 Amendment to Article XI. Article XI of the Credit Agreement is
hereby amended by adding the following Section 11.12 to the end thereof:

“Section 11.12 Intercreditor Agreement. Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 12.04 prior to Second Lien
Termination), on behalf of itself and its Affiliates who are Secured Hedging
Providers and Secured Treasury Management Counterparties, and each Secured
Hedging Provider and Secured Treasury Management Counterparty, by accepting the
benefits of the Collateral, hereby (a) acknowledges that it has received a copy
of the Intercreditor Agreement, (b) authorizes and directs the Administrative
Agent to enter into the Intercreditor Agreement on behalf of such Lender,
Secured Hedging Provider or Secured Treasury Management Counterparty and agrees
that it may take such actions on its behalf as is contemplated by the terms of
the Intercreditor Agreement, (c) authorizes the Administrative Agent to enter
into any amendments to the Security Instruments that are necessary in order to
reference the Intercreditor Agreement in such Instruments, and (d) agrees to be
bound by the terms of the Intercreditor Agreement.”

Section 2.30 Amendment to Section 12.02(b)(vi). Section 12.02(b)(vi) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(vi) release all or substantially all of the Guarantors, release all or
substantially all of the Collateral, reduce the percentage set forth in
Section 8.14(a) to less than the Mortgage Threshold (or, with respect to the
proved Oil and Gas Properties located in San Juan County, Utah, to less than one
hundred percent (100%) of the Loan Parties’ proved Oil and Gas Properties
located in San Juan County, Utah), or reduce either of the percentages set forth
in the definition of “Mortgage Threshold”, without the written consent of each
Lender,”

Section 2.31 Amendment to Section 12.03(b). Section 12.03(b) of the Credit
Agreement is hereby amended by:

(a) inserting “, PENALTIES” immediately following the words “ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES” where they appear therein; and

(b) amending and restating clause (B) of the proviso at the end thereof in its
entirety as follows:

“(B) RELATE TO CLAIMS BETWEEN OR AMONG ANY OF THE LENDERS, THE AGENT, ARRANGERS
OR ANY OF THEIR SHAREHOLDERS, PARTNERS OR MEMBERS TO THE EXTENT SUCH CLAIMS
(1) DO NOT INVOLVE AN ACT OR OMISSION OF THE BORROWER OR ITS RELATED PARTIES AND
(2) ARE NOT BROUGHT AGAINST AN ARRANGER, AGENT OR ISSUING BANK IN ITS CAPACITY
AS SUCH, OR”.

Section 2.32 Amendment to Section 12.04(b)(ii). Section 12.04(b)(ii) of the
Credit Agreement is hereby amended by replacing “$10,000,000” where it appears
therein with “$8,000,000”.

 

29



--------------------------------------------------------------------------------

Section 2.33 Amendment to Section 12.04(c). Section 12.04(c) of the Credit
Agreement is hereby amended by adding the following paragraph (iii) to the end
thereof:

“(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.”

Section 2.34 Amendment to Section 12.17. Section 12.17 of the Credit Agreement
is hereby amended by replacing each instance of the words “Financing Documents”
appearing therein with “Loan Documents”.

Section 2.35 Addition of Schedule 7.26. Annex A hereto regarding Deposit
Accounts and Securities Accounts is hereby added to the Credit Agreement as
Schedule 7.26.

Section 2.36 Addition of Exhibit I. The forms of U.S. Tax Compliance
Certificates attached as Annex B hereto are hereby added to the Credit Agreement
as Exhibits I-1 through I-4.

ARTICLE III

Conditions Precedent

The amendments set forth in Article II and the Borrowing Base redetermination
set forth in Section 6.08 of this Eleventh Amendment shall become effective on
the first Business Day on which all of the following conditions precedent shall
have been satisfied (or waived in accordance with Section 12.02 of the Credit
Agreement) (the “Eleventh Amendment Effective Date”):

(a) The Administrative Agent shall have received from the Borrower, each of the
Guarantors and the Required Lenders counterparts (in such number as may be
requested by the Administrative Agent) of this Eleventh Amendment signed on
behalf of such Persons.

(b) The Administrative Agent shall have received from the Borrower in
immediately available funds all fees and amounts due and payable on or prior to
the Eleventh Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 

30



--------------------------------------------------------------------------------

(c) The Second Lien Loan Documents shall be in full force and effect, the
closing under the Second Lien Credit Agreement shall have occurred or shall
occur substantially concurrently with the Eleventh Amendment Effective Date and
the Borrower shall have received or shall receive substantially concurrently
with the Eleventh Amendment Effective Date gross loan proceeds thereunder (prior
to deduction of any fees or expenses) of $150,000,000.

(d) The Second Lien Agent shall have entered into the Intercreditor Agreement
with respect to the Second Lien with the Administrative Agent, the Borrower and
the Guarantors, and such Intercreditor Agreement shall be in form and substance
satisfactory to the Lenders and in full force and effect.

(e) The amount equal to (i) the Borrowing Base in effect after giving effect to
Section 6.08 of this Eleventh Amendment minus (ii) the total Credit Exposures on
the Eleventh Amendment Effective Date after giving effect to the Amendment
Transactions shall not be less than $85,000,000.

(f) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no Liens encumbering the Properties of the Loan Parties
for all jurisdictions requested by the Administrative Agent, other than Liens
permitted by Section 9.03 of the Credit Agreement.

(g) The net cash proceeds of the Second Lien Debt will be applied on the
Eleventh Amendment Effective Date to partially repay the Loans on the Eleventh
Amendment Effective Date.

(h) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of additional Mortgages, supplements and amendments to existing Mortgages
(including any curative documents with respect thereto), and amendments to other
Security Instruments as reasonably requested by the Administrative Agent.

(i) The Administrative Agent shall have received an opinion addressed to the
Administrative Agent and the Lenders from each of (i) Utah counsel to the Loan
Parties and (ii) Wyoming counsel to the Loan Parties, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

(j) The Administrative Agent (acting on behalf of the Lenders), Resolute Aneth,
the Borrower and NNOG, shall have executed and delivered the Subordination
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent.

ARTICLE IV

Representations and Warranties

Each Loan Party hereby represents and warrants to each Lender that:

(a) Each of the representations and warranties made by it under the Credit
Agreement and each other Loan Document is, or will be, true and correct on and
as of the actual date of its execution of this Eleventh Amendment, as if made on
and as of such date, except for any representations and warranties made as of a
specified date, which are true and correct as of such specified date.

 

31



--------------------------------------------------------------------------------

(b) Immediately after giving effect to this Eleventh Amendment and the Amendment
Transactions, no Default has, or will have, occurred and is, or will be,
continuing.

(c) The execution, delivery and performance by it of this Eleventh Amendment,
any other Loan Documents executed in connection herewith and the Second Lien
Loan Documents have been duly authorized by it.

(d) Each of this Eleventh Amendment and any other Loan Document executed in
connection herewith constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

(e) The execution, delivery and performance by it of this Eleventh Amendment,
any other Loan Documents executed in connection herewith and the Second Lien
Loan Documents (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of it or any other Person), nor is any such
consent, approval, registration, filing or other action necessary for the
validity or enforceability of this Eleventh Amendment, any such Loan Document,
any Second Lien Loan Document or the consummation of the Amendment Transactions,
except such as have been obtained or made and are in full force and effect other
than those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect or do not have an adverse effect on the enforceability
of the Loan Documents, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of it or any Restricted
Subsidiary or any order of any Governmental Authority, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon it or any Restricted Subsidiary or its Properties, or give rise to a right
thereunder to require any payment to be made by the it or such Restricted
Subsidiary and (iv) will not result in the creation or imposition of any Lien on
any Property of any Loan Party or any Restricted Subsidiary (other than the
Liens created by this Eleventh Amendment, the Loan Documents or the Second Lien
Loan Documents as permitted by the Credit Agreement as amended hereby).

ARTICLE V

Covenant

Section 5.01 Control Agreements. Within thirty (30) days after the Eleventh
Amendment Effective Date (as such deadline may be extended by the Administrative
Agent in its sole discretion), the Loan Parties shall deliver to the
Administrative Agent fully executed control agreements with respect to each
Deposit Account and each Securities Account (each, as defined in the Guaranty
and Collateral Agreement) of the Loan Parties, in each case, granting “control”
to the Administrative Agent on behalf of the Secured Parties and otherwise in
form and substance satisfactory to the Administrative Agent.

 

32



--------------------------------------------------------------------------------

Section 5.02 Mortgages. On or before the Mortgage Threshold Date, the Loan
Parties shall deliver to the Administrative Agent duly executed counterparts (in
such number as may be requested by the Administrative Agent) of additional
Mortgages, supplements and amendments to existing Mortgages (including any
curative documents with respect thereto), and amendments to other Security
Instruments, such that the Administrative Agent shall be reasonably satisfied
that the Security Instruments create first priority, perfected Liens (subject
only to Excepted Liens, but subject to the proviso at the end of such
definition) on proved Oil and Gas Properties constituting (A) one hundred
percent (100%) of the Loan Parties’ proved Oil and Gas Properties located in San
Juan County, Utah and (B) in the aggregate, at least ninety percent (90%) of the
total value of the proved Oil and Gas Properties evaluated in the most recent
Reserve Report.

ARTICLE VI

Miscellaneous

Section 6.01 Credit Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect. Each of the Loan Parties hereby agrees that its
liabilities under the Credit Agreement, the Guaranty and Collateral Agreement
and the other Loan Documents, in each case as amended, to which it is a party,
shall remain enforceable against such Loan Party in accordance with the terms
thereof and shall not be reduced, altered, limited, lessened or in any way
affected by the execution and delivery of this Eleventh Amendment, and each Loan
Party hereby confirms and ratifies its liabilities under the Loan Documents (as
so amended) to which it is a party in all respects. Except as expressly set
forth herein, this Eleventh Amendment shall not be deemed to be a waiver,
amendment or modification of any provisions of the Credit Agreement or any other
Loan Document or any right, power or remedy of the Administrative Agent or
Lenders, or constitute a waiver of any provision of the Credit Agreement or any
other Loan Document, or any other document, instrument and/or agreement executed
or delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. This Eleventh
Amendment also shall not preclude the future exercise of any right, remedy,
power, or privilege available to the Administrative Agent and/or Lenders whether
under the Credit Agreement, the other Loan Documents, at law or otherwise. The
parties hereto agree to be bound by the terms and conditions of the Credit
Agreement and Loan Documents as amended by this Eleventh Amendment, as though
such terms and conditions were set forth herein. Each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
by this Eleventh Amendment, and each reference herein or in any other Loan
Documents to the “Credit Agreement” shall mean and be a reference to the Credit
Agreement as amended and modified by this Eleventh Amendment.

Section 6.02 GOVERNING LAW. THIS ELEVENTH AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 6.03 Descriptive Headings, Etc. The descriptive headings of the sections
of this Eleventh Amendment are inserted for convenience only and shall not be
deemed to affect the

 

33



--------------------------------------------------------------------------------

meaning or construction of any of the provisions hereof. The statements made and
the terms defined in the recitals to this Eleventh Amendment are hereby
incorporated into this Eleventh Amendment in their entirety.

Section 6.04 Payment of Fees and Expenses. The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with this Eleventh Amendment, the other Loan
Documents and any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent. The agreement set
forth in this Section 6.04 shall survive the termination of this Eleventh
Amendment and the Credit Agreement.

Section 6.05 Entire Agreement. This Eleventh Amendment and the documents
referred to herein represent the entire understanding of the parties hereto
regarding the subject matter hereof and supersede all prior and contemporaneous
oral and written agreements of the parties hereto with respect to the subject
matter hereof. This Eleventh Amendment is a Loan Document executed under the
Credit Agreement.

Section 6.06 Counterparts. This Eleventh Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement. Delivery of an executed counterpart of the
signature page of this Eleventh Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

Section 6.07 Successors. The execution and delivery of this Eleventh Amendment
by any Lender shall be binding upon each of its successors and assigns.

Section 6.08 Scheduled Redetermination of the Borrowing Base. Effective as of
the date hereof, the Borrowing Base shall be $330,000,000, subject to future
redeterminations as provided in the Credit Agreement. The Borrower and the
Lenders agree that this redetermination shall constitute the Scheduled
Redetermination scheduled to occur on October 1, 2014, as extended to
November 15, 2014 pursuant to that certain Consent Agreement dated as of
October 13, 2014 by and among the Borrower, the Guarantors, the Administrative
Agent and the Lenders party thereto.

Section 6.09 Deposit Account Control Agreements. Each Loan Party hereby
acknowledges on behalf of itself and its Subsidiaries that this Eleventh
Amendment constitutes notice by the Administrative Agent pursuant to
Section 6.02(c)(i) of the Guaranty and Collateral Agreement that the
Administrative Agent is requiring Grantors (as defined in the Guaranty and
Collateral Agreement) to execute control agreements with respect to Deposit
Accounts and Securities Accounts (each, as defined in the Guaranty and
Collateral Agreement).

Section 6.10 Release.

(a) In consideration of, among other things, the execution and delivery of this
Eleventh Amendment by the Administrative Agent and the Lenders party hereto,
each of the Borrower and the other Loan Parties, on behalf of itself and its
agents, representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns

 

34



--------------------------------------------------------------------------------

(collectively, “Releasors”), hereby forever agrees and covenants not to sue or
prosecute against any Releasee (as defined below) and hereby forever waives,
releases and discharges each Releasee from any and all claims (including,
without limitation, crossclaims, counterclaims, rights of set-off and
recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever that
such Releasor now has or may have, of whatsoever nature and kind, whether known
or unknown, whether now existing or hereafter arising, whether arising at law or
in equity (collectively, the “Claims”), against the Administrative Agent or any
or all of the Lenders in any capacity and their respective affiliates,
subsidiaries, shareholders and “controlling persons” (within the meaning of the
federal securities laws), and their respective successors and assigns and each
and all of the officers, directors, employees, agents, attorneys, advisors and
other representatives of each of the foregoing (collectively, the “Releasees”),
to the extent based on facts, whether or not now known, existing on or before
the Eleventh Amendment Effective Date, that relate to, arise out of or otherwise
are in connection with: (i) any or all of the Loan Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or
(ii) any aspect of the dealings or relationships between or among the Borrower
and the other Loan Parties, on the one hand, and the Administrative Agent and
any or all of the Lenders, on the other hand, relating to any or all of the
documents, transactions, actions or omissions referenced in clause (i) hereof.
The releases under this Section 6.10 do not, however, release any Releasees from
their obligations, in each case pursuant to and to the extent expressly required
by the terms and conditions in the Loan Documents, to make Loans hereafter, to
issue Letters of Credit hereafter or to hereafter take any other actions
expressly required by the Loan Documents to be taken hereafter. In entering into
this Eleventh Amendment, the Borrower and each other Loan Party consulted with,
and has been represented by, legal counsel and expressly disclaims any reliance
on any representations, acts or omissions by any of the Releasees and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity thereof. The provisions of
this Section shall survive the termination of this Eleventh Amendment, the
Credit Agreement, the other Loan Documents and payment in full of the
Indebtedness.

(b) Each of the Borrower and other Loan Parties, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by the Borrower or any other Loan Party pursuant to Section 6.10(a)
hereof. If the Borrower, any other Loan Party or any of its successors, assigns
or other legal representatives violates the foregoing covenant, the Borrower and
other Loan Parties, each for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

(c) The Borrower and other Loan Parties acknowledge that they are aware that
they or their attorneys or others may hereafter discover claims or facts
presently unknown or unsuspected in addition to or different from those which
they now know or believe to be true with respect to the subject matter of the
Claims being released pursuant to Section 6.10(a)

 

35



--------------------------------------------------------------------------------

hereof. Nevertheless, it is the intention of the Borrower and other Loan Parties
in executing this Eleventh Amendment to fully, finally, and forever settle and
release all matters and all claims relating thereto and to the other Loan
Documents, which exist, hereafter may exist or might have existed (whether or
not previously or currently asserted in any action) constituting Claims released
pursuant to Section 6.10(a) hereof. The Borrower and other Loan Parties each
hereby knowingly and voluntarily waive and relinquish the provisions, rights and
benefits of all federal or state laws, rights, rules, or legal principles of any
jurisdiction that may be applicable to the release set forth in this
Section 6.10, and any rights they may have to invoke the provisions of any such
law now or in the future with respect to the Claims being released pursuant to
Section 6.10(a) hereof, and the Borrower and other Loan Parties hereby agree and
acknowledge that this is an essential term of the releases set forth in this
Section 6.10.

[Signatures Begin on Next Page]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eleventh Amendment to be
duly executed by their respective authorized officers as of the date first
written above.

 

BORROWER:         RESOLUTE ENERGY CORPORATION     By:   /s/ James M. Piccone    
      James M. Piccone           President GUARANTORS:     HICKS ACQUISITION
COMPANY I, INC.     RESOLUTE ANETH, LLC     RESOLUTE WYOMING, INC. (f/k/a
Primary Natural Resources, Inc.)     RESOLUTE NATURAL RESOURCES COMPANY, LLC
(f/k/a Resolute Natural Resources Company)     BWNR, LLC     WYNR, LLC    
RESOLUTE NORTHERN ROCKIES, LLC     RESOLUTE NATURAL RESOURCES     SOUTHWEST, LLC
    By:   /s/ James M. Piccone      

    James M. Piccone

     

    President

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT         WELLS FARGO BANK, NATIONAL ASSOCIATION,
successor-by-merger to Wachovia Bank, National Association, as Administrative
Agent     By:  

/s/ Suzanne Ridenhour

    Name:   Suzanne Ridenhour     Title:   Director

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BANK OF MONTREAL     By:   /s/ Gumaro Tijerina     Name: Gumaro
Tijerina     Title: Managing Director

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BARCLAYS BANK PLC     By:   /s/ Christine Aharonian     Name:
Christine Aharonian     Title: Vice President

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION     By:   /s/ Brad Johann     Name:
Brad Johann     Title: Vice President

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     MUFG UNION BANK, N.A.     (fka UNION BANK, N.A.)     By:   /s/
Malcolm D. McDuffie     Name: Malcolm D. McDuffie     Title:   Director

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BRANCH BANKING AND TRUST COMPANY     By:   /s/ Kelly Graham    
Name: Kelly Graham     Title: Vice President

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE, NATIONAL ASSOCIATION     By:   /s/ Kristin N. Oswald  
  Name: Kristin N. Oswald     Title:   Vice President

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     COMERICA BANK     By:   /s/ Devin S. Eaton     Name: Devin S. Eaton
    Title:   Relationship Manager

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     SUNTRUST BANK     By:   /s/ Shannon Juhan     Name: Shannon Juhan  
  Title:   Vice President

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     ING CAPITAL LLC     By:   /s/ Michael Price     Name:   Michael
Price     Title:   Managing Director     By:   /s/ Juli Bieser     Name:   Juli
Bieser     Title:   Director

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     KEY BANK NATIONAL ASSOCIATION     By:   /s/ Keven Smith     Name:  
Keven Smith     Title:   Senior Vice President

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     ASSOCIATED BANK, N.A.     By:   /s/ Brian Caddell     Name: Brian
Caddell     Title: Senior Vice President

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CADENCE BANK, N.A.     By:   /s/ Steven Taylor     Name: Steven
Taylor     Title: Vice President

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     GUARANTY BANK AND TRUST COMPANY     By:   /s/ Cathy P. Goss    
Name:   Cathy P. Goss     Title:   EVP – Chief Credit Officer

Signature Page to

Eleventh Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX B

Exhibits I-1 – I-4

See attached.



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 29, 2010 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”), among
Resolute Energy Corporation, a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower as guarantors, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents and lenders which are
or become parties thereto (the “Lenders”).

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

      Name:   Title:

Date: ________ __, 20[  ]



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 29, 2010 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”), among
Resolute Energy Corporation, a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower as guarantors, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents and lenders which are
or become parties thereto (the “Lenders”).

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

      Name:   Title:

Date: ________ __, 20[  ]



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 29, 2010 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”), among
Resolute Energy Corporation, a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower as guarantors, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents and lenders which are
or become parties thereto (the “Lenders”).

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

      Name:   Title:

Date: ________ __, 20[  ]



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 29, 2010 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”), among
Resolute Energy Corporation, a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower as guarantors, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents and lenders which are
or become parties thereto (the “Lenders”).

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

      Name:   Title:

Date: ________ __, 20[  ]